Case: 15-10958      Document: 00513462891         Page: 1    Date Filed: 04/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                  FILED
                                      No. 15-10958                             April 13, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA, ex rel; PHI-NGA JEANNIE LE,

                                                 Plaintiffs-Appellees

v.

STANLEY THAW; MICHAEL KINCAID,

                                                 Defendants-Appellants


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:09-CV-2482


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Relator Phi-Nga Jeannie Le filed a qui tam complaint on behalf of herself
and the United States against, among other defendants, Stanley Thaw and
Michael Kincaid. She alleged three claims under the False Claims Act, 31
U.S.C. § 3729, et seq.       The district court granted Le’s motion for partial
summary judgment on claims one and three of her complaint and her motion
for entry of judgment and entered judgment against Thaw and Kincaid in the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10958      Document: 00513462891     Page: 2   Date Filed: 04/13/2016


                                   No. 15-10958

amount of $2,106,838.92 and for reasonable attorneys’ fees, expenses, and
costs.
         The district court dismissed some but not all claims; we must sua sponte
examine whether we have jurisdiction to consider the appeal. See Martin v.
Halliburton, 618 F.3d 476, 481 (5th Cir. 2010). We have jurisdiction over
appeals from (1) final orders pursuant to 28 U.S.C. § 1291; (2) orders that are
deemed final due to a jurisprudential exception, such as the collateral order
doctrine; (3) interlocutory orders specified in 28 U.S.C. § 1292(a); and
(4) interlocutory orders that are properly certified for appeal by the district
court pursuant to Federal Rule of Civil Procedure 54(b) or § 1292(b). Dardar
v. Lafourche Realty Co., 849 F.2d 955, 957 (5th Cir. 1988); Save the Bay, Inc.
v. U.S. Army, 639 F.2d 1100, 1102 & n.3 (5th Cir. 1981). The order from which
Thaw and Kincaid appeal does not fall within any of these categories, so we
lack jurisdiction to consider the appeal, and the appeal is DISMISSED.
         Thaw and Kincaid’s motion for leave to proceed in forma pauperis on
appeal is DENIED. Their motion for appointment of counsel is also DENIED.
See Schwander v. Blackburn, 750 F.2d 494, 502-03 (5th Cir. 1985).




                                         2